Citation Nr: 0529833	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04 16 689A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to the waiver of recovery of an overpayment of 
non-service connected pension benefits in the amount of 
$23,850.83, including whether the overpayment was properly 
created.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's request for 
waiver of pension benefit debt in the calculated amount of 
$23,850.83.

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (VBA AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In the veteran's May 2004 VA Form 9, he requested a Travel 
Board hearing.  In a June 2005 letter to the veteran, the RO 
informed him that it had received his request for a hearing 
and requested that he fill out a form selecting the kind of 
hearing he wanted, e.g., a personal hearing in Washington, 
D.C., a Travel Board hearing, or a videoconference hearing.  
The RO also informed the veteran that once a hearing date and 
time is scheduled for him, a request for a change in that 
hearing date may be made up to two weeks prior to the 
scheduled date if good cause was shown.  The RO also informed 
the veteran that such requests must be in writing, must 
explain why a new hearing date is necessary, and must be 
filed with the VA office of the official who signed the 
notice of the original hearing.  The veteran was also 
informed that examples of good cause include, but are not 
limited to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  The RO further notified the veteran 
that, if good cause was shown, the hearing would be 
rescheduled for the next available hearing date after the 
appellant or his or her representative had given notice that 
the contingency which gave rise to the request for 
postponement had been removed.  If good cause was not shown, 
the appellant and his or her representative would be promptly 
notified and given an opportunity to appear at the hearing as 
previously scheduled.  38 C.F.R. § 20.704(c).

In July 2005, the veteran requested a videoconference hearing 
at the Cincinnati VA Medical Center (VAMC) as he lived 
approximately four hours from the Cleveland RO.  On August 8, 
2005, the RO sent a letter to the veteran notifying him that 
his hearing was scheduled for September 19, 2005, at the RO.  
On September 8, 2005, the RO sent the veteran a reminder 
notice about the hearing on September 19th.  

On September 13, 2005, the RO notified the veteran by 
telephone that the Cincinnati VAMC was not equipped with 
videoconferencing equipment.  It was noted that the veteran 
would attempt to arrange for transportation to the scheduled 
hearing on the September 19th, but that if he was unable to 
secure transportation he would call to cancel the hearing.

On September 15, 2005, Disabled American Veterans (DAV) sent 
a memorandum to the RO indicating that the veteran was 
revoking their Power of Attorney (POA) in place of Lori 
Elliot, a legal aid attorney.  DAV further notified the RO 
that the veteran was not able to attend the September 19th 
Travel Board hearing and requested that it be postponed and 
he be rescheduled for a videoconference hearing.  On 
September 26, 2005, the RO sent the veteran a letter 
certifying his appeal to the Board in which it informed him 
that he had 90-days to ask to appear personally before the 
Board and give testimony concerning his appeal. 

Although the DAV's memorandum requesting rescheduling of the 
hearing was not timely filed, i.e., submitted two weeks 
before the date of the scheduled hearing, and although it did 
not provide good cause for why the veteran was unable to 
report, the Board concludes for the following reasons that it 
will nevertheless remand the case for a videoconference 
hearing to be rescheduled.  First, one example of good cause 
provided by the regulations is illness of the veteran's 
representative; although in this case the veteran's 
representative was not ill, the veteran changed his 
representative just four days before the scheduled hearing.  
Second, the RO's letter of September 26, 2005, informed the 
veteran that he could still request a hearing before the 
Board.  Given these circumstances, the Board concludes that 
the veteran should be afforded another opportunity for a 
hearing before the Board.  38 C.F.R. § 20.704 (2005).  

The Board also notes that the veteran has revoked the POA of 
his previous representative DAV; however, a new VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, for Lori Elliot has not been 
associated with the claims folder.  This matter should also 
be clarified on remand.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should contact the veteran 
and request that he submit VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, for Lori Elliot.

2.  VBA AMC should schedule the veteran 
for a hearing before a Member of the 
Board at the next available opportunity.  

The veteran is again notified that 
requests for a change in a hearing date 
may be made up to two weeks prior to the 
scheduled date of the hearing if good 
cause is shown.  Such requests must be in 
writing, must explain why a new hearing 
date is necessary, and must be filed with 
the VA office of the official who signed 
the notice of the original hearing.  
Examples of good cause include, but are 
not limited to, illness of the appellant 
and/or representative, difficulty in 
obtaining necessary records, and 
unavailability of a necessary witness.  
If good cause is shown, the hearing will 
be rescheduled for the next available 
hearing date after the appellant or his 
or her representative gives notice that 
he contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.  38 C.F.R. 
§ 20.704(c).

If these requirements are not met or the 
veteran withdraws his hearing request or 
otherwise indicates that he no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




